Citation Nr: 1410617	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  12-35 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a bladder disability to include residuals of bladder cancer.

2.  Entitlement to service connection for a kidney disability to include residuals of renal cancer and surgical removal of the left kidney including as secondary to service-connected disability.

3.  Entitlement to service connection for hypertension including as secondary to service-connected disability.


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active service from March 1959 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2011 and May 2012 of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Salt Lake City, Utah and Fort Harrison, Montana.  The case comes to the Board from the Salt Lake City RO.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.

The issues of entitlement to service connection for a kidney disability and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A bladder disorder was not manifested during service and is not otherwise related to service; bladder cancer was not manifested within a year of separation from service and is not shown to be related to service to include exposure to herbicides.


CONCLUSION OF LAW

A disability of the bladder was not incurred in service; bladder cancer may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2010, June 2011, March 2012, and May 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in August 2013. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Malignant tumors, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).   

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116 ; 38 C.F.R. §§  3.307(a)(6), 3.309(e). 

The Board has reviewed all service treatment records and all post-service treatment records.  The record does not include any competent evidence of bladder cancer during service or within a year of the appellant's separation from active duty.  

In addition, although the RO has conceded that the Veteran had active service in the Republic of Vietnam during the applicable period, the list of diseases at 38 C.F.R. § 3.309(e) does not include bladder cancer.  In fact, the Secretary of VA has specifically determined that there is no positive association between exposure to herbicides and the development of bladder cancer.  See Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47924 -28 (August 10, 2012), and Disease Not Associated With Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  In making this determination, the Secretary relied on reports received from the National Academy of Sciences, as well as all other sound medical and scientific information and analyses available.  Id.; see also 38 U.S.C.A. § 1116(b)(2).  There is no other medical evidence of record to rebut the conclusion that there is no positive association between exposure to Agent Orange and the development of bladder cancer.  Thus, despite the Veteran's presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not for application as he does not have a presumptive disability. 

Thus, presumptive service connection under 38 C.F.R. § 3.307 is not warranted.

When a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has not reported continuous bladder symptoms since service.   

VA is required to consider, in addition to the statutory presumptions referable to herbicide exposure diseases contained in § 3.309(e), whether the Veteran would be entitled to service connection on a direct basis under 38 U.S.C.A. § 1110.  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2013).

The service treatment records are absent complaints, findings or diagnoses of any bladder problems during service.  On the clinical examinations in September 1961 and September 1966, the Veteran's genitourinary system was evaluated as normal.  In addition, on the Report of Medical History completed by the Veteran in conjunction with his 1966 examination, he denied ever having tumor, growth, cysts, cancer, frequent or painful urination, or blood in urine.  Thus, there is no medical evidence that shows that the Veteran suffered from a bladder disorder during service. 

The record also does not include any opinion linking bladder cancer to the Veteran's active service or to service-connected disability.  

The Veteran underwent a VA examination in May 2013 at which time he was diagnosed as having bladder cancer in remission with ablation and associated urinary dysfunction.  The examiner, a nurse practitioner, noted that diabetes was reportedly diagnosed in 2008 and bladder cancer was diagnosed in 2007; therefore, a natural progression of diabetes in regard to the cancer was not an option and that there was no existing diagnosis of diabetes when the cancer was diagnosed.  

Thus, although there is evidence of associated urinary dysfunction as a result of bladder cancer, without competent evidence linking such disorder to the Veteran's active duty service or to service-connected disability, the benefit sought on appeal cannot be granted.  

The Board has considered the Veteran's contention that a relationship exists between his bladder cancer with associated urinary dysfunction and his service, to include his belief that this disability is due to exposure to herbicides in service.  The Veteran, however, is not competent to offer an opinion as to the etiology of his bladder cancer with associated urinary dysfunction as he does not have the requisite medical expertise.  Indeed, a veteran's ability to render an opinion of etiology is limited to observable, immediate cause-and-effect relationships, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Thus, the record is absent evidence of any bladder disorder in service, evidence of bladder cancer within a year following service, evidence of continuity of bladder symptoms, and medical evidence of a nexus between current diagnosed residuals of bladder cancer and either his active duty service or service-connected disability.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a bladder disability, to include residuals of bladder cancer is denied.


REMAND

With respect to the issue of entitlement to service connection for a kidney disability, the Veteran underwent VA examination in January 2011.  After review of the claims file and physical examination of the Veteran, he was diagnosed as having renal impairment with symptoms of weakness and high blood pressure.  The Veteran reported urinating three times during day at intervals of four hours and urinating two times at night at intervals of four hours.  The physician opined that the Veteran's renal impairment was not a complication of diabetes because it occurred with nephrectomy but that it was aggravated by diabetes and its effect on micro and macro vascular complications and that the baseline disability was normal renal function.  

The May 2013 VA examination report noted diagnoses of chronic kidney disease stage 3 of the right kidney and left nephrectomy with residual scars.  The nurse practitioner indicated that the Veteran had renal dysfunction but no signs or symptoms due to renal dysfunction.  The nurse practitioner noted that diabetes was reportedly diagnosed in 2008 and that kidney cancer was diagnosed in 2006; therefore, a natural progression of diabetes in regard to the cancer was not an option and that there was no existing diagnosis of diabetes when the cancer was diagnosed.  

The Board finds that the VA medical opinions are confusing with respect to both the current renal diagnoses as well as etiology.

Thus, it is the Board's opinion that the Veteran be afforded an additional opportunity to report for a VA examination to determine the nature and etiology of any current renal disability.

With respect to the issue of entitlement to service connection for hypertension, in his Notice of Disagreement received in January 2013, the Veteran stated that the physician who conducted the January 2011 VA examinations made the statement that hypertension was most likely due to his diabetes.  On the VA examination report, however, the physician rendered a diagnosis of essential hypertension.  The Veteran also stated that his VA primary care physicians, Dr. Symonds and Dr. Salness both stated that his hypertension was a disability "secondary" to his diabetes.  

It is the Board's opinion that the Veteran be provided an opportunity to obtain a medical opinion that relates his hypertension to his diabetes mellitus and afforded an opportunity to report for a VA examination to determine the etiology of his hypertension.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for any kidney disorder and hypertension that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue to include a medical opinion, preferably from a physician, as to whether it is at least as likely as not (meaning likelihood of at least 50%) that his hypertension is the result of or aggravated by service-connected diabetes mellitus.

2.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any chronic renal disorder and hypertension.  The examiner is to be provided access to the claims folder and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

* The examiner should identify all current chronic renal diagnoses and for each such diagnosis provide an opinion as to whether it is at least as likely as not (meaning likelihood of at least 50%) that such diagnosis is in any way related to (caused or aggravated by) the Veteran's active duty service (to include herbicide exposure) or to service-connected diabetes mellitus.

* The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is in any way related to active duty service or to service-connected diabetes mellitus.

* If either a chronic renal diagnosis or hypertension is determined to have been aggravated by the Veteran's diabetes mellitus, the examiner should indicate, to the extent possible, the approximate level of severity of such renal diagnosis or hypertension (i.e., a baseline) before the onset of the aggravation.

3.  After the development requested has been completed, the RO should review the examination report to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5. The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


